 DUCHESS FURNITURE13Duchess Furniture,Division of National Service In-dustries,Inc. and Laurie Farber.Case 9-CA-8999August 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn April 30,1975, AdministrativeLaw Judge Lo-wellGoerlich issued the attached Decision in thisproceeding.Thereafter,Respondent and counsel forGeneral Counsel filed exceptions and supportingbriefs.'Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand for reasons set forth below finds in accord withthe exceptions of all parties that the AdministrativeLaw Judge erred in deferring this proceeding to thegrievance arbitration process,and that this caseshould therefore be remanded to the AdministrativeLaw Judge for disposition on the merits.The Boardhas accordingly decided to affirm the AdministrativeLaw Judge's Decision only to the extent consistentherewith.The complaint alleges that Respondent dischargedemployee Laurie Farber for reasonsprohibited bySection 8(a)(1) and(3) of the Act.Respondent de-nied that Farber was discriminatorily discharged. Atthe outset of the hearing herein,Respondent claimedthat pursuant to the provisions of the collective-bar-gaining agreement between it and the Union, thepropriety of its action was a matter which should bedeferred to the grievance-arbitration provisions ofthe contract;accordingly it moved that the entireproceeding be deferred to arbitration in accord withthe'policies set forthinCollyerInsulatedWire, A Gulfand WesternSystemsCo.2General Counsel and theCharging Party opposed this motion,alleging thatthere had been a history of friction between theCharging Party andthe Union. They accordingly as-serted that there existed a serious question as towhether the Union would fairly and adequately rep-resent Farber's interest in the arbitral process. Thei International Union of Electrical,Radio andMachine Workers, AFL-CIO-CLC,and itsLocal No. 781,hereincollectivelycalled the Union,which was party to a collective-bargaining agreement with Respondent ef-fective during all relevant times herein,was allowed to intervene in theseproceedings.The Unionalso filed exceptions and a supportingbrief withthe Board.2 192 NLRB 837 (1971).-issue thus posed as to the propriety of deference tothe arbitral process was litigated during the first dayof the hearing at the end of which the AdministrativeLaw Judge granted Respondent's deferral motionsubject to certain conditions. These conditions "al-lowed deferral only if the Union furnished a repre-sentative agreeable to Farber and the General Coun-sel to represent her in the arbitration proceedings orfurnished, at its expense, a representative of -herchoice." He then granted continuance of the hearingto determine whether the parties could comply withhis conditions.The conditions for deferral were not met. Accord-ingly, the hearing resumed and the parties presentedevidence on the merits of the alleged violations. Atthe close of the hearing on the merits, Respondentformally withdrew its motion for deferral. Despitethe fact that none of the parties were now willing toproceed to arbitration, the Administrative Law Judgenonetheless refused to consider the merits of thecomplaint. He ruled that the Union and the Respon-dent should properly proceed to arbitration, and herecommended an order directing them to do so. Hegrounded this ruling on the fact that he had earliererred in establishing conditions to the deferral whichenabled the parties to frustrate Board policy as setforth inCollyer, supra,and subsequent cases.As noted, all of the parties in this proceeding haveexcepted to the recommended Order and have re-quested that the Board remand this case to the Ad-ministrative Law Judge for his disposition on themerits.No warrant exists for even consideringwhether or not this-or any other proceeding beforethe Board-may properly be deferred to arbitrationwhere, as here, none of the parties concerned seeksdeferral to that process.' Accordingly, we shall re-mand this case to the Administrative Law Judge forhis disposition on the merits 4ORDERIt is hereby ordered that, pursuant to Section102.48 of the Board's Rules andRegulations,Series8, as amended, Case 9-CA-8999 be, and it hereby is,remanded to Administrative Law Judge LowellGoerlich for the purpose of deciding the merits of theissues joinedby the pleadings in that matter.3 SeeErie Strayer Company,213NLRB344 (1974);Gary-HobartWaterCorporation,210 NLRB742;TheDetroit EdisonCompany,206NLRB 898(1973);NedcoConstructionCorp,206 NLRB 150 (1973),Salt River ValleyWater Users'Association,204 NLRB 83 (1973)°Chairman Murphy,who has not heretofore expressed her views on thedeferralpolicyenunciatedinCollyer,supra,and/or its application to partic-ular types ofviolation issues, deems it unnecessary to express any views onthematter in this case.Member Fanning would not in any event havedeferred this case to arbitration for the reasons set forth in his dissent inCollyer, supra,and subsequent cases involving motions for deferral to arbi-tration220 NLRB No. 6 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDIT IS FURTHER ORDERED that the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision in Case 9-CA-8999 contain-ing his resolutions of the credibility of witnesses,findings of fact, conclusions of law, and recommen-dations; and that, following the service of such Sup-plemental Decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regulations,Series 8, as amended, shall be applicable.DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,AdministrativeLaw Judge: Thecharge filed by Laurie Farber on December 9, 1974, wasserved on the Duchess Furniture, Division of National Ser-vice Industries, Inc., the Respondent herein, on December12, 1974. A complaint was issued on January 24, 1975, inwhich it was charged that the Respondent discriminatorilydischarged Laurie Farber, the Charging Party, on or aboutDecember 9, 1974, in violation of Section 8(a)(3) of theNational Labor Relations Act, as amended, herein referredto as the Act.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The case came on for trial at Cincinnati, Ohio, on March6 and 13, 1975. Each party' was afforded a full opportuni-ty to be heard, to call, examine, and cross-examine witness-es, to argue orally on the record, to submit proposed find-ings of fact and conclusions, and to file briefs. All briefshave been carefully considered.At the trial the General Counsel moved to amend thecomplaint by charging that the Respondent maintained anillegal no-solicitation rule in form as follows: "14. Solicita-tions of any kind without permission of the Company: 1stoffense,warning; second offense, warning; 3rd offense,discharge."While its employees had not been so notified,the Respondent had deleted the rule on March 7, 1975. Noevidence was offered that the rule had ever been enforced.In view of the late offer of the proposed amendment, andthe fact that the rule is no longer in effect and theRespondent's republication of its rules will not containsuch rule, no useful purpose will be served by granting themotion. It is hereby denied.FINDINGS OFFACT,2 CONCLUSIONS,AND REASONS THEREFOR1.THE BUSINESSOF THE RESPONDENTRespondent is a Delaware corporation engaged at Flor-ence, Kentucky, in the assembly of dinette sets. During the' International Union of Electrical,Radio and Machine Workers, AFL-CIO, C.L.C. and its LocalNo. 781,herein referred to as the Union, uponmotion were allowed to intervene as parties to these proceedings. TheUnion was apartyto a contract with the Respondent which was in effectduring the period involved in these proceedings.2The facts found herein are based on the record as a whole and theobservation of the witnesses.past 12 months, which is a representative period, Respon-dent sold products, valued in excess of $50,000, which itcaused to be shipped directly in interstate commerce fromits Florence, Kentucky, location to points outside the Stateof Kentucky. During that same period, Respondent pur-chased goods, valued in excess of $50,000, and caused suchgoods to be shipped directly in interstate commerce frompoints outside the State of Kentucky to its Florence, Ken-tucky, location.At all times material herein, Respondent has been, and isnow, an "employer" as defined in Section 2(2) of the Act,engaged in "commerce" and in operations "affecting com-merce" within the meaning of Section 2(6) and (7) of theAct, respectively.11.THE LABOR ORGANIZATIONS INVOLVEDThe Unions are, and have been at all material timesherein, labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESAt all times material herein a labor agreement. was ineffect between the Respondent and theUnion.Laurie Far-ber was an employeecovered bythe contract and a stew-ard of the Union.ArticleIII of the contract provided:The Companyor Union,either in hiring, promot-ing, advancing,assigning to jobs, or with respect toany other terms or condition of employment will notdiscriminate against any employee because of Unionmembership or activity,age, sex, race,creed,color,marital status, or national origin.Article XIV providedfor a management rights clause asfollows:1.The management of the plants and the directionof the working forces, including the right to hire, sus-pend,transfer,promote, advance or discharge forproper cause, and the right to relieve employees fromdutybecause of lack of work or other legitimate rea-sons is vested exclusively in the Company except asspecifically modified by other provisions of the Agree-ment,and provided that this will not be used for pur-poses of discrimination against any employee becauseof bona fide activity on behalf of the Union.It is further agreed that the above enumeration ofmanagement rights shall not be deemed to excludeany other rights not so enumerated.The Company agrees not to abuse the provisions oftheManagement clause.In article XII a grievance was defined asAnydispute or difference which may arise betweenthe Company and an employee,or the Union, shall beconsidered a grievance. .. .It also provided that DUCHESS FURNITURE15An employee improperly discharged, suspended ordemoted,or laid off shall be reinstated to his/her for-mer position with full back pay and seniority or givenany other appropriate redress mutually agreeable toboth parties.In the same article a three-step grievance procedure wasestablished with an arbitration clause as follows:In the event a satisfactory settlement is not made,the grievance will be referred to an arbitrator to beselected by the American Arbitration Association inthe event that the parties are unable to agree other-wise.All costs and expenses incident to the arbitrationshall be shared equally by the Company and theUnion, and the award of the Arbitrator shall be finaland binding upon both parties. The Arbitrator shallhave no power to add to nor detract from this Agree-ment.At the trial before the introduction of any evidence, theRespondent moved that the matter be deferred to arbitra-tion. The General Counsel opposed the motion stating, "Ithink the entire relationship between Miss Farber and es-pecially the Local Union officials has been one replete withantagonismand that under thiscaseyou clearly can't deferto the arbitration process." Farber observed, "After talkingtoCounsel and thinking over what the position of theUnion has been in this caseall along,and what my rela-tionship is to the Union, it seems that it will be real diffi-cult forme to get a fairhearing at an arbitration hearing.So I would just as soon proceed with this trial now and gofrom there."The following evidence was received on the question ofdeferral.Farber commenced her employment with the Respon-dent in October 1972. In the spring of 1973 Farber utilizedthe grievance procedure "over harassment on the seat linewhile [she] was stapling." The grievance was considered byGareth L. Turner, general manager.Local Union PresidentLawrence E. Tatum was present. Farber complained thatshe "was being asked to hit 3 [her] number on the assemblybelt all the time andscreamedat every time [she] didn't hitit." Farberassertedthat if she "hit" her number every timeshe would be producing over 700 seats a day whereas shewas producing about the average of 350 to 450 seats a day.During thediscussionFarber observed that it was"everybody's" problem. Turner replied, "If you speak foranybodyelse Ican have you fired as an agitator." Thegrievance was resolved by Farber's assignmentto the weld-ing shop.During the summer of 1973 Local 781, which was a partof amalgamatedLocal 795, voted to separate from the am-algamated local. Thereafter, Farber joined in circulation of3At this time and at the time of her discharge,Farber was working on theseat line.Her job was to staple vinyl covers on seats which were a part ofdinette sets.She, another stapler,and a loader made up a workingunit. Theloader supplied the seats to the staplers. Each stapler was assigned a numberappearing on a conveyor belt which passed the stapler's stationat periodicintervals.Each time the respective stapler's number passed,the stapler wasexpected to place a finished seat on the number.When this was done it wasreferred to as "hitting"the number.a leaflet which touched on whether all the facts in the mat-ter had been fully disclosed prior to the vote. Clyde Mains,chief steward of Local 781, inquired of Farber whether shecirculated the leaflet. Upon receiving an affirmative an-swer,Mains first said he would have Farber fired for "put-ting out that leaflet" but immediately indicated he did notmean that but meant that the Company could have herfired.Several weeks after the above occurrence Farber wastransferred to Superior which was "a plant in the other endof the parking lot that was owned by the same company."Farber filed a grievance citing harassment and "went to theLabor Board." The case with the Labor Board wasdropped. The grievance was taken to the third step of thegrievance procedure and was submitted to the Local'smembership for a decision as to whether the grievanceshould be arbitrated. At the local meeting, President Ta-tum told the members that Farber wanted the grievance tobe arbitrated. He said, "This would mean spending $800 ofyour money for a case we couldn't possibly win." "And hedidn't know why, `you would want to spend $800 of yourmoney for this case which would be impossible to win. Butitwas up to you anyway,' and directing it to the people andinstructing them to vote on it." The Local did not vote infavor of arbitrating Farber's grievance.In November 1973 Farber ran for the office of uniontrustee. Her name did not appear on the slate of the incum-bents. Farber was told by a company representative thatshe could not pass any union campaign literature on theemployer's premises. Nevertheless, Mains passed campaignliterature with a slate of officers appearing on it in front ofSuperintendent Ben Reason's office. Farber informedMains that she had been told that she could not pass outcampaign literature.Mains answered, "If you have anycharges to file, you can file them after the election."Farber lost her bid for trustee.InNovember 1974 a steward vacancy occurred inFarber's department. About 35 out of 55 employees signeda petition indicating that "they would like [Farber] to rep-resent them as steward." The Union suggested an electionand thereafter an election was conducted. However, duringthe election, Farber asked two employees to "stand nearthe ballot box and mark off how many people voted intotal so we could compare it with the total number ofvotes." After the election Farber and her opponent weretold by Tatum that the election was void "because therewere people hanging around the ballot box and this wasillegal."The next day Mains or Tatum informed Farberthat she was "automatically the Union steward" since the"other woman" had decided to drop out.On the first day of Farber's stewardship she asked forcopies of the contract and the Union's constitution. On thesame day because she passed a contract to another employ-ee, Farber was "two seconds" late getting to her machine.Farber received a written warning from Foreman BettyHolt "for violation of not being back to [her] machine ontime." Holt had been a union steward. Farber filed a griev-ance which was resolved in her favor. "Williams was thereand he said that he thought it was . . . unfair, or that theysingled [Farber] out somehow. . . . he urged the Companyto remove the warning." 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater at a union stewards'meeting Mains and Tatumsaid "there was a certain person who had filed a grievanceover one of the Company rules and that up until this timethey'd had a very good relationship with the Company onthese rules and the Company had been lax in enforcingsome of them but now, after this certain person had filed agrievance over one of these rules, the Company had in-formed them that they were going to crack down and en-force every one of these rules strictly and that it was ourjob as steward[s] to take back to the departments that alltheseCompany rules were now going to be enforced11On December 3, 1973, Farber met with Turner duringwhich meeting the speed of the seat line was discussed andthe amount of production expected of the employees. Dis-agreement arose as to how much production"could comeout of each person." Turner remarked that he "expected500 seats out of every girl on the line or else he would findsomeonewho could." Farber called Turner's attention tothe fact that "they didn't have a way of counting individualproduction for those girls on the line." Farber observed," `What are you going to do, fire three people,' becausepeople work in a team of three." Turner responded, "We'llhave to think up something about that." After themeetingconcluded and Farber had reached the hall, Turner"rushed out in the hall" and said,"Little girl,I've got agreat idea. I've got a new job for you. All you have to do isstand at the end of a line and count individual productionfor the people on the line. You'll help me find out who canput out the work and who can't.... I'll have my foremanput you on it tomorrow morning." Farber answered, "Idon't like the idea of policing the line."On the morrow, December 4, 1974, Farber's foremanaddressed her, "Here's the paper. I want you to write downthe production of each girl on this line." Farber responded,"Pete, I'd like you to show me where in the contract this isa production job." He asked, "Are you refusing the job?"Farber answered, "No, I'm not sure if it is a productionjob. I'd like to talk about it." Farber's foreman "disap-peared" and returned with a suspension notice in which itwas related,"You have violated rule 7 4 of factoryregula-tions by willful disobedience and are hereby suspended for3 days. Future violations of this rule will cause your dis-missal from employment at this factory."Farber contacted Mains and Tatum and lodged a griev-ance for harassment. After listening to Farber's complaint,Tatum said it "sounded like a pretty easy job to him" andMains said that she "should be glad to be on such an easyjob because most jobs in that factory are so difficult."Mains opined, "I think what you [Farber] should do isapologize and say it was a misunderstanding and we'll seeifwe can get you your job back." Farber responded, "'I'lltalk to Mr. Turner about the whole situation,' of him put-ting me on that job, `But I don't want to talk to him aboutallowing meto go right back on that [new] job now'." Ta-tum and Mains responded that they didn't know whatcould be done in that case. They advised against Farber'sfiling a grievance. Farber filed a grievance.4 Rule7 providedfor a warning or dischargeat the Company's option for"willful disobedience."After the grievance was filed, Lawrence Williams an In-ternational representative of 26 years'experience, cameinto the picture. Prior to the grievance meeting with man-agement,Williams conferred with Farber. Williams toldFarber that "it seemed wrong to him, morally wrong," butthat he had to think of the rights under the contract. Ac-cording to Farber, Williams was "pretty sympathetic" andgave her the idea that "he thought it was harassment." Wil-liams advised Farber "to go back on that job" and "see ifin time" they could "work it out." 5Farber insisted that the grievance proceed and Turner,Woldroot, Sizemore, Tatum, Mains, Williams, and Farbermet. Turner denied harassment 6 by relying on the manage-ment rightsclause.During themeetingWilliams askedFarber whether she was "prepared to go back on that job[the new job] right now if the Company would offer it."Farber responded, "No. I don't feel the question of harass-ment has been dealt with at all." Toward the end of themeeting Farber said that she had one more question. "Youhaven't answered the question of harassment. . . . Hasthere ever been in this plant ever a Union person who justdid counting and nothingelse."'Turner replied, "Little girl.you're too smart for me. . . . I'm going to see mylawyer this Saturday and I'll ask him all your questions andI'llhave my answer for you Monday." Thereafter the Re-spondent denied the grievance and discharged Farber onDecember 9, 1974.Farber and Williams talked about the possibilities of ar-bitration.Williams said that "he had a lot of sympathy for[Farber's] case and repeated that he thought [she] had beendone wrong," but said, "This won't stand for a minute infront of an arbitration judge"; "there would really be nopoint to it." Farber said, "Well, if there is no point, then Iwon't proceed."'Farber filed her charge with the Board on the day shewas notified of her discharge.Upon the conclusion of the presentation of evidence onthe Respondent's motion for deferral, both the Respondentand the Union were agreeable to arbitrating Farber's griev-ance.Conclusionsand ReasonsThereforUpon the basis of the foregoing facts, I considered theRespondent's motion for deferral. The General Counselcited and relied onKansas Meat Packers,198 NLRB 543(1972), andMorrison-Knudson Company,213 NLRB 280(1974). These cases do not sustain the General Counsel'scontention, for the facts in the instantcasedo not supporttheGeneral Counsel's assertion that the "entire relation-ship between Miss Farber and especially the Local Unionofficials has been one replete with antagonism." On thecontrary, Farber herself testified that Williams was sympa-6Williamstestified, "I practically pleaded withher ... to take the job sothat 1, hopefully, couldget herback on the fob,"6Farber thought the harassment was levied on her as a union steward andthat she was being transferredto a clerical job (counting only) outside theunit in violation of thecontract.7According to Farber, Turnerhad mentioned "lots of people who hadcounted production, which [she]knew."6AccordingtoWilliams he told Farber on December 5, 1974,that "itwould be practically impossible to win[her] case . . . inarbitration." DUCHESS FURNITUREthetic and felt she had been wronged. Moreover, his pro-posed solution,i.e., take the new job and then grieve, didnot manifest union antagonism againstFarber but was aforthright approach to a sticky problem. Nor may Williamsbe faulted in that he expressed an opinion that it would bepractically impossible to win Farber's case in arbitration,which was the only basis cited in the General Counsel'sbrief to support his claim that the interests of Farber andthe Union were in apparent conflict. If such were the indi-cia of an antagonistic attitude or unfairness then those law-yers, both Government and private, who tell their clientsthe truth as they see it in respect to their chances of prevail-ing in a legal action would be subject to the same charges.Such a proposition is preposterous.Moreover,a represen-tative has the moral responsibility not to keep a client inthe dark as to his learned opinion of the client's prospects.Indeed the facts establish that Williams was solicitous ofFarber's welfare and forthright in his conduct. I cannotfind upon the basis of the facts before me that either Wil-liams or the Union was antagonistic toward Farber ortreated her unfairly.In respect to arbitration, the Union was willing to acceptthat responsibility. It was Farber who not only made norequest for arbitration but hastened to the Board with heralleged complaint.So anxious was she to invoke theBoard's procedures that she did not hesitate long enough tofile a grievance respecting her alleged wrongful discharge.Bypassing the grievance procedure under the contract, asFarber did, is exactly what the Board in theCollyer 9casesought to end. In such case the Board quoted fromConsoli-dated Aircraft Corporation,47 NLRB 694, 706 (1943), "Wetherefore do not deem it wise to exercise our jurisdiction insuch a case, where the parties have not exhausted theirrights andremediesunder the contract as to which thedispute has arisen."Thus I was correct when I deferred this matter to arbi-tration on the totality of the foregoing facts,1° but I was inerror when I deferred the matter to arbitration and estab-lished conditions." These conditions allowed deferral onlyif the Union furnished a representative agreeable to Farberand the General Counsel to represent her in the arbitrationproceedings or furnished,at its expense,a representative ofher choice.Upon the request of the Respondent on March 6, 1975,the trial was continued for I week until March 13, 1975. Itwas anticipated that the above conditions would be consid-ered in that period. After I had returned to Cincinnati,Ohio, for the continuance of the trial on March 13, 1975, Ilearned that I had been mailed a letter, dated March 10,1975, from Farber typed on a National Labor RelationsBoard, Region 9, letterhead as follows:9 Collyer Insulated Wire, A Gulf and Western Systems Co,192 N LRB 837(1971).10 InUnited Aircraft Corporation,204 NLRB 879 (1973), the Board saidthat upon the "totality"of the facts,"itmust then be determinedwhetherthe parties'agreed-upon grievanceand arbitration machinery can reason-ably be reliedon tofunction properlyand to resolve the currentdisputesfairliiy."In its deferrals the Board has setconditions: for example, in theCollyercase,supra,theconditions of deferral requiredthatthe arbitrationbe "fairand regularor have reacheda result (not]repugnantwith the Act"17Dear Judge Goerlich:I have looked over the list of names, given me by Mr.Williams, of persons who might be available to repre-sent me at arbitration. I can't agree to be representedby any person on the list. I wish to be represented byprivate counsel of my own choosing and understandthat the I.U.E. will pay for this if they decide to takemy case to arbitration. I also understand that the fail-ure of the I.U.E. to agree to pay for private counsel ofmy choosing will result in the continuation of the trialbefore you on March 13, 1975.The Union had presented Farber and the General Coun-sel with the names of Richard Rice, associate general coun-sel,District 7 of I.U.E.; Ronald Janetzke, general counsel,District 7;WilliamBainter,president of District 7; EdFire, treasurerof District 7; and International Representa-tivesWylie Stamper and Bartholomew Enright. Both attor-neys, Janetzke and Rice, had been formerly employed bythe Board. Upon the receipt by the Union of a copy ofFarber's letter set out above, Williams was "instructed by[the] legal department to withdraw all offers to go to arbi-tration" which he did. As noted above, I then denied themotion for deferral and proceeded to hear additional testi-mony on the merits. In this, as I also noted above,Iwas inerror and do now find that in accordance with Board poli-cy the matter must be deferred to arbitration.12The evil in the conditions set for deferral lies in the factthat power was given to Farber, the General Counsel, andtheUnion to frustrate the Board's policy as detailed inCollyerand subsequentcasesand block the Board's statu-tory mandate to effectuate the policies of the Act. As notedby the Board inCollyerand by the Supreme Court inCareyv.Westinghouse Electric Corporation,375 U.S. 261, 271(1964), the Board said inInternational Harvester Company,138 NLRB 923, 925-926 (1962):... it isequally well established that the Board hasconsiderablediscretion to respect an arbitrationaward and decline to exercise its authority over al-leged unfair labor practices if to do so will serve thefundamentalaimsof the Act.The Act, as has been repeatedly stated, is primarilydesigned to promote industrial peace and stability byencouraging the practice and procedure of collectivebargaining. Experience has demonstrated that collec-tive-bargaining agreements that provide for final andbinding arbitration of grievances and disputes arisingthereunder, "as a substitute for industrial strife," con-12At the close of the trial I indicated that "it may be that the matter ofdeferral is still an issue in this case"and suggested that the parties"give thatsome consideration in their briefs"At the trial I also observed, "There willalso be times during this proceeding when I shall probably express an opin-ion. Any opinions which I express will be subject to review and reconsidera-tion, if appropriate, after I have heard all the evidence and have examinedthe record as a whole, and the briefs and arguments of counsel."My rulingdenying deferral to arbitration is appropriate for review.Ido not find theGeneral Counsel's or Respondent's citations on this subject to be appositeunder the facts of this caseMoreover,the Board has said inBio-ScienceLaboratories,209 NLRB 796, fn 3 (1974), that the question of deferral toarbitration is a "threshold issue and findings on the merits of the allegationsshould only be made if this case is not suitable for deferral " 18DECISIONSOF NATIONALLABOR RELATIONS BOARDtribute significantly to the attainment of this statutoryobjective.Moreover, Section 203(d) of the Act declares:Final adjustment by a method agreed upon by theparties ishereby declared to bethedesirable methodfor settlement of grievance disputes arising over theapplication or interpretation of an existing collective-bargaining agreement. (Emphasis supplied.]13Farber and apparently the General Counsel thwarted thefundamental aims of the Act when they rejected all therepresentativesproffered by the Union. In this respect theyacted arbitrarily and capriciously, for it is contrary to com-mon sensethat either Attorney Rice or Janetzke, officers ofthe court, and former attorneys with the Board, would nothave satisfied theSpielberg14 standards in the presentationof Farber's caseto an arbitrator.The Respondent's counsel placed his finger on the evil inthe conditions set when he said, " . . . we feel you mightget into a situation where . . . the party would just refuseto have anyone represent them, and we'd be right backhere."The same evil which abided in the conditionslies latentin the instant case unless an order is entered requiring theRespondent and Union to arbitrate Farber's case, foreither the Union or the Respondent can frustrate theBoard's policy by refusing to participate in an arbitrationafter the deferral. The Board with court approval in thecaseofLocal Unions Nos. 186, 381, 396, 467, 542, 572, 871,898, 952 and 982, affiliates of the International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,203 NLRB 799 (1973), affd.N.L.R.B. v. Local396,Teamsters,88 LRRM 2589 (C.A. 9, 1975), orderedlabor unions to "[p]roceed promptly to arbitration." Thesamepower to order a party to proceed to arbitration exer-cised in such case is necessary in the instant case (sinceboth the Union and the Respondent withdrew offers toarbitrate prior to the close of the trial) to effectuate thepurposes of the Act and to obviate any latent possibilitiesof a frustrationof theBoard's arbitration policies.13While there may be a difference of opinion as to whether arbitration isthe desirable method,nevertheless,ifmanagement and labor voluntarilyagree to be bound by an arbitration clause,they should be held to theprocedures of such clause beforetheymay resort to the procedures underthe Act,for this is what collective bargaining is about,and this is effectuat-ing the policies of the ActMoreover,if the parties do not want to subjectthemselves to arbitration, theyneed not include such provision in their con-tracts.They are free to rely wholly on the statutes made and provided ormethods other than arbitration for the settlement of their differences.14 Spielberg Manufacturing Company,112 NLRB 1080 (1955)CONCLUSIONS OF LAW1.The Unions are labor organizations within the mean-ing of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act for jurisdiction to be exer-cised herein.3.The Unions are parties to this proceeding and subjectto the Board's jurisdiction.4. Jurisdiction is properly asserted in this case.5. In conformity with Board policy this case should bedeferred to arbitration and the Union and the Respondentordered to proceed forthwith to arbitration in conformitywith the arbitration provisions of their laboragreement.REMEDYWithout prejudice to any party and without deciding themerits,it is recommended that jurisdiction be retained inthis case for a limited purpose. In order that the risk ofprejudice to any party may be eliminated, it is recommend-ed that jurisdiction over this dispute be retained solely forthe purpose of entertaining an appropriate and timely mo-tion by any party that either the Respondent or the Union(a) has not complied with the Board's Order to promptlyproceed forthwith with arbitration in conformity with thearbitration provisions of the labor agreement after the is-suance of the Decision herein, or (b) has not resolved thegrievance by an amicable settlement in accordance withthe provisions of said labor agreement, or (c) the grievanceor arbitration procedures have not been fair and regular orhave reached a result which is repugnant to the Act.Accordingly, upon the basis of the foregoing findings offact, conclusions of law, and the entire record in this pro-ceeding, and pursuant to Section 10(c) of the Act, it isrecommended that the Board issue the following:ORDER 15It is hereby ordered that jurisdiction of this proceeding isretainedfor the limited purpose set forth in that portion ofthisDecision entitled "The Remedy."IT IS FURTHER ORDERED that the Unions and the Respon-dent proceed promptly to arbitration in conformity withthe labor agreement between the parties.15 In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Orderherein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposes